Citation Nr: 0417250	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  97-26 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the service-connected otitis externa.  

2.  Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected adjustment disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision in which the RO 
denied increased evaluations for the veteran's service-
connected bilateral hearing loss and otitis externa.  

This matter also comes to the Board on appeal from a 
September 1995 rating decision in which the RO granted 
service connection for an adjustment disorder and assigned a 
10 percent evaluation.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The record reflects that, in July 2003 and September 2003, 
the veteran failed to report for a series of VA examinations 
scheduled at the VA Medical Center (MC) in New York, New 
York.  These examinations were intended to show the current 
severity of each of his service-connected disabilities.  

Generally, when a veteran fails to appear for a scheduled 
examination in connection with a claim for increase, the 
claim shall be denied.  See 38 C.F.R. § 3.655(b) (2003).  

However, in January 2004, the veteran submitted a statement 
to the RO in which he reported a new mailing address.  An 
inquiry received by the RO from the VAMC in New York suggests 
that this address had been known to VA prior to that date.

A review of the record does not reveal to which address the 
veteran was sent notice of the scheduled VA examinations.  
However, it appears that the RO was sending correspondence to 
the veteran's previous address as recently as February 2004.  
For example, the Board notes a Supplemental Statement of the 
Case (SSOC) dated in February 2004, which was sent to the 
previous address of record.  

In light of this record, the Board believes that a remand of 
this case is warranted so that the RO can arrange for the 
veteran to have another opportunity to report for the needed 
VA examinations, and ensure that notice of such examinations 
is sent to the most recent address of record.  

In addition, the Board also finds that a remand is necessary 
so that a copy of the most recent SSOC, and any additional 
SSOC's promulgated as a result of this remand, can be sent to 
the most recent address of record.

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate each 
of the veteran's claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him for his 
service-connected disabilities.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should ensure that a copy of 
the February 2004 SSOC has been sent to 
the most recent mailing address of 
record.  

4.  The RO should arrange for the veteran 
to undergo a VA audiological evaluation 
in order to determine the severity of the 
service-connected hearing loss.  This 
evaluation should be conducted in 
compliance with the standard VA protocol 
for such examinations, utilizing the 
Maryland CNC speech stimulus materials 
for speech discrimination.  

5.  The RO should also make arrangements 
for the veteran to be afforded a 
psychiatric examination to determine the 
current severity of his service-connected 
adjustment disorder.  The claims folder 
should be provided to the examiner for 
review in conjunction with the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted.  The examiner should address 
the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment due 
to the service-connected psychiatric 
disorder.  The examiner should also 
utilize the diagnostic criteria set forth 
in DSM-IV, and assign a GAF score 
consistent with DSM-IV.  An explanation 
of the GAF score assigned and the 
rationale for all opinions expressed by 
the examiner should be clearly explained. 
The report of examination should be 
associated with the veteran's claims 
folder.  

6.  The RO should arrange for an 
examination of the veteran by an ear, 
nose, and throat (ENT) specialist to 
determine the severity of the service- 
connected otitis externa.  The claims 
file must be made available to the 
examiner in connection with the 
examination.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by otitis externa.  

7.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2003).  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



